DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/22.  Acknowledgement is also made of the elected species of Fig. 2 corresponding to claims 1-7. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US6122973 herein after “Nomura”).
Claim 1: A component for a capacitive pressure sensor device (capacitance-type pressure sensor (abstract, claims 1-12), the component comprising:
	 a substrate (base substrate 1, Fig. 2, base substrate 101, Fig. 8); 
	a frame structure (glass sealing pattern 3 and sealing insulating layer 3a, Fig. 2; glass sealing pattern 103 and first pattern 112, Fig. 8) that frames a partial surface of the substrate and/or at least one intermediate layer on the substrate (the glass sealing pattern 3, 103 frames an area of the substrate 1, 101 within the sealing pattern 3, 103); 
	a membrane (diaphragm substrate 2, Fig 2; diaphragm substrate 102, Fig. 8) that is tensioned by the frame structure in such a way that a self-supporting region of the membrane extends over the framed partial surface (the diaphragm 2, 102 is supported over the substrate 1, 101 by the sealing pattern 103); 
	a measurement electrode (main capacitive electrode 4, Fig. 2; main capacitive electrode 104, Fig. 8) that is situated on the framed partial surface (see Figs. 2, 8); and a reference measurement electrode (reference capacitive electrode 5, Fig. 2; reference capacitive electrode 105, Fig. 8) that is situated on the framed partial surface and is electrically insulated from the measurement electrode (main capacitive electrode 4 is separate from the reference electrode 5, Fig. 2, 3; likewise main capacitive electrode 104 is separate from the reference electrode 105, Fig. 8, 9); 
	wherein: 
	an internal volume enclosed by the frame structure and the membrane is air-tightly sealed with a reference pressure therein (col. 2, lines 45-51. The glass sealing pattern 3, 103 joins the substrate 1, 101 to the diaphragm 2, 102 thus creating an internal volume whereby a change in pressure external to the volume will cause deflection of the diaphragm 2, 102); and 
	the self-supporting region of the membrane is deformable by a physical pressure that is applied on an external side of the self-supporting region, oriented away from the internal volume, when the physical pressure is unequal to the reference pressure (col. 4, lines 52-62.  The pressure (greater than the internal pressure sealed within the sensor) applied to the diaphragm substrate 2 causes deflection of the diaphragm 2 toward the base substrate 1. Likewise, pressure (greater than the internal pressure sealed within the sensor) applied to the diaphragm 102 of Fig. 2 causes deflection of the diaphragm 102 toward the base substrate 101).
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
	It would have been obvious to a person having ordinary skill in the art to make the sensor of Nomura on a small or micro scale such that it can be used in very small spaces or for micro-applications. 

Claim 2: Nomura teaches the micromechanical component of claim 1, further comprising: a counter-electrode (counter electrode 10 including first electrode section 10a, Fig. 2) arranged in and/or on the self-supporting region (Fig. 2 shows the first electrode section 10a arranged on the diaphragm 2); and a reference counter-electrode (counter electrode 10 including second electrode section 10b) arranged in the self-supporting region (Fig. 2 shows the second electrode section 10b arranged on the diaphragm 2) and/or on the frame structure and/or on the framed partial surface; 
	wherein: the measurement electrode (main capacitive electrode 4) and the counter-electrode (first electrode section 10a) are capable of being electrically contacted for tapping a measurement voltage between the measurement electrode and the counter-electrode; and
	 the reference measurement electrode (reference capacitive electrode 5) and the reference counter-electrode (second electrode section 10b) are capable of being electrically contacted for tapping a reference voltage between the reference measurement electrode and of the reference counter-electrode (col. 4, line 38- col. 5, line 37:  electrical connections are made to the electrodes 4, 5, 10a, 10b and are measurable at the electrode terminals 7, 9).

Claim 3: Nomura teaches the micromechanical component of claim 2, previous.  Nomura teaches  wherein the counter-electrode is situated relative to the measurement electrode and the reference counter-electrode is situated relative to the reference measurement electrode (see Fig. 2).
	Nomura fails to teach wherein the counter-electrode is situated relative to the measurement electrode and the reference counter-electrode is situated relative to the reference measurement electrode  such that, when the physical pressure on the external side of the self-supporting region is equal to the reference pressure, the counter-electrode is at a first distance from the measurement electrode and the reference measurement electrode is at a second distance, that is less than the first distance, from the reference counter-electrode.
	However, the spacing of a capacitor is well understood to affect the capacitance, thus the invention uses a change in distance between electrodes to determine a change in capacitance and a change in pressure.  At working pressure, or atmospheric pressure, the main capacitive electrode 4 and reference capacitive electrode 5 are equidistant from the counter electrode including first electrode section 10a and second electrode section 10b.  Changing the shape and distance of the electrodes can affect capacitance and is well understood by those of ordinary skill in the art. The electrodes of Nomura are positioned such that the initial starting position, which is assumed to be at atmospheric pressure because Nomura has given no alternative suggestion, places the electrodes 10a, 10b about 10µm from the corresponding measurement and reference capacitive electrodes 4, 5. The area of the capacitors is well understood to affect the capacitance.  Therefore, a reference capacitance can be obtained without deviating from the functional concept of the device wherein the measurement electrode provides an indication of pressure and the reference electrode provides a reference with reduced or very minor variation in capacitance. The change in capacitance caused by a change in distance can be easily translated even when the capacitor sizes vary in order to achieve a desired sensitivity for any capacitor. Changes in the shape of the membrane or substrate can be made to accommodate or strengthen various structural or electrical components.  Changes can be present due to a particular pressure, different from atmospheric pressure, at which the device seals the reference volume internally in order to be operated at a pressure different from atmospheric pressure.


Claim 4: Nomura teaches the micromechanical component of claim 1.  Nomura teaches a midpoint of the partial surface framed by the frame structure is definable, the measurement electrode surrounds the midpoint (Fig. 3 shows the main capacitive electrode 4 which surrounds the midpoint), and the reference measurement electrode is situated on the framed partial surface at a distance from the midpoint (Fig. 3 shows the reference capacitive electrode situated away from the midpoint on the substrate 1).
	Nomura fails to teach wherein the measurement electrode covers the midpoint.  
	However, Nomura addresses leaving the space S at the central point in order to more accurately proportionally vary a capacitance between the main capacitive electrode 4 and the first electrode section 10a.  While the device of Nomura would function with the midpoint covered, it is desirable to leave the space S to improve accuracy while addressing that the device would function with predictable results.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Nomura such that the measurement electrode 4 covers the midpoint as it is a simple substitution and design which would obtain predictable results. 

Claim 5:  Nomura teaches the device of claim 1, previous.  Nomura teaches wherein the measurement electrode is surrounded by the reference measurement electrode (Fig. 3 shows the main capacitive electrode 4 surrounded by the reference capacitive electrode 5). 

Claim 6: The micromechanical component of claim 1, wherein: the self-supporting region of the membrane is deformable by the physical pressure on the external side of the self-supporting region when the physical pressure is greater than the reference pressure such that a mid-region of the self-supporting 
	 the measurement electrode is situated on the framed partial surface such that the mid-region of the self-supporting region is displaced towards the measurement electrode by the physical pressure greater than the reference pressure (the movement of the diaphragm as a result of a greater pressure external to the reference pressure within is illustrated in Figs. 19A,B.  The movement of the diaphragm 2 would place the main capacitive electrode 4 closer to the first electrode section 10a); and 
	the reference measurement electrode is situated on the framed partial surface such that an edge region of the self-supporting region, outside the mid-region, is bent in the direction towards the reference measurement electrode by the physical pressure greater than the reference pressure (the movement of the diaphragm as a result of a greater pressure external to the reference pressure within is illustrated in Figs. 19A,B.  The movement of the diaphragm 2 would place the reference capacitive electrode 5 closer to the second measurement section 10b due to the bending nature of the membrane illustrated in Figs. 19A,B.  while the movement is restrained by the insulating spacer 3b, it is not zero).

Claim 7: A capacitive pressure sensor device comprising:
	 evaluation electronics; and 
	a component for a capacitive pressure sensor device (capacitance-type pressure sensor (abstract, claims 1-12), the component including: 
	a substrate (base substrate 1, Fig. 2, base substrate 101, Fig. 8);  

	a membrane (diaphragm substrate 2, Fig 2; diaphragm substrate 102, Fig. 8) that is tensioned by the frame structure in such a way that a self-supporting region of the membrane extends over the framed partial surface (the diaphragm 2, 102 is supported over the substrate 1, 101 by the sealing pattern 103);
	a measurement electrode (main capacitive electrode 4, Fig. 2; main capacitive electrode 104, Fig. 8) that is situated on the framed partial surface (see Figs. 2, 8); 
	a reference measurement electrode (reference capacitive electrode 5, Fig. 2; reference capacitive electrode 105, Fig. 8) that is situated on the framed partial surface and is electrically insulated from the measurement electrode (main capacitive electrode 4 is separate from the reference electrode 5, Fig. 2, 3; likewise, main capacitive electrode 104 is separate from the reference electrode 105, Fig. 8, 9);
	 a counter-electrode (counter electrode 10 including first electrode section 10a, Fig. 2) arranged in and/or on the self-supporting region (Fig. 2 shows the first electrode section 10a arranged on the diaphragm 2); and 
	a reference counter-electrode(counter electrode 10 including second electrode section 10b) arranged in the self-supporting region (Fig. 2 shows the second electrode section 10b arranged on the diaphragm 2) and/or on the frame structure and/or on the framed partial surface;
	wherein: an internal volume enclosed by the frame structure and the membrane is air-tightly sealed with a reference pressure therein (col. 2, lines 45-51. The glass sealing pattern 3, 103 joins the substrate 1, 101 to the diaphragm 2, 102 thus creating an internal volume whereby a change in pressure external to the volume will cause deflection of the diaphragm 2, 102); 
	the self-supporting region of the membrane is deformable by a physical pressure that is applied on an external side of the self-supporting region, oriented away from the internal volume, when the physical pressure is unequal to the reference pressure (col. 4, lines 52-62.  The pressure (greater than the internal pressure sealed within the sensor) applied to the diaphragm substrate 2 causes deflection of 
	the measurement electrode (main capacitive electrode 4) and the counter-electrode (first electrode section 10a) are capable of being electrically contacted for tapping a measurement voltage between the measurement electrode and the counter-electrode; and
	 the reference measurement electrode (reference capacitive electrode 5) and the reference counter-electrode (second electrode section 10b) are capable of being electrically contacted for tapping a reference voltage between the reference measurement electrode and of the reference counter-electrode (col. 4, line 38- col. 5, line 37:  electrical connections are made to the electrodes 4, 5, 10a, 10b and are measurable at the electrode terminals 7, 9).
	the evaluation electronics (circuit board 26) is configured to: determine, based on the tapped measurement voltage and the tapped reference voltage, a measurement value relating to the physical pressure prevailing on the external side of the self-supporting region; and output the determined measurement value (col. 4, lines 3-29: This permits the pressure sensor 25 to measure a variation in pressure of the measured fluid in the form of a variation in capacitance to generate a signal, which is then fed to a circuit on the circuit board 26 on the base substrate 1 of the pressure sensor 25. The signal indicating a value of the pressure is processed in the circuit of the circuit board 26 and then fed to through a terminal member 23a of the connector 23 to an equipment (not shown) connected to the terminal member 23a.).
	Nomura fails to explicitly teach wherein the sensor is a micromechanical component.  Nomura teaches the dimensions for various elements are disclosed including: diaphragm thickness of 0.46mm, capacitive electrodes of 0.7µm thickness, a substrate thickness 0.8mm, wires of length less than 1mm in width and 5.4mm in length, and electrode diameters of 7.8mm and 15mm.  The size of the device, micro or otherwise, does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure and no limitation to what “micromechanical” requires.  Further, MEMS sensors are well known to those of ordinary skill in the art. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where 
	It would have been obvious to a person having ordinary skill in the art to make the sensor of Nomura on a small or micro scale such that it can be used in very small spaces or for micro-applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO2018135273, US9249008, US6945115, US6564643, US5332469.  These references teach both reference capacitance and measurement capacitance within the same device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/4/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861